 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)By inserting between the first and second paragraphs of thesection entitled "The Remedy," on page 1677, the followingas a sepa-rate paragraph :We shall require the Respondents to pay Henderson the $15weekly payments that he normally would have received, absentthe discrimination, from January 12,1950, the date of discrimina-tion, to the date when the Respondents ceased or shall cease suchdiscrimination, deducting therefrom the amounts, if any, paid byemployees to Henderson for transportation services furnishedduring such period, and pay the amounts so deducted to the -re-spective employees, if any, who made such payments to Henderson.(4)By inserting, in paragraph 2 (d) of the Order, on page 1678,after the words "Intermediate Report," the words "and of theDecision."CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Order.AMERICAN CAR AND FOUNDRY COMPANYandAMERICAN CAR ANDFOUNDRY PROTECTIVE ASSOCIATION, LOCAL 10, AFFILIATED WITH%INTERNATIONAL GUARDS UNION OF AMERICA, PETITIONER.CaseNo. 4-RC-1309.1 October 4,1951Decision and Order-Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act. '2.The labor organizations involved claim to represent certain em-ployees of the Employer.'With the permission of the Regional Director,United Steelworkers of America, CIO,the petitioner in Case No.4-RC-1195 withdrew its petition in that case and intervenedin the present case.2The motion of the Employer and the Intervenor,United Steelworkers of America,CIO, to dismiss the petition on the ground,inter also,that the employees involved arenot guards within the meaning of the Act is granted for the reasons set forth hereinafter.In view of our disposition of the case, the Employer'smotion made after the hearingto incorporate in the record an affidavit setting forth additional facts as to the reassign-ment of the employees involved in this proceeding is hereby denied.96 NLRB No. 86. AMERICAN CAR .AND FOUNDRY COMPANY6393.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner seeks to represent a unit of guards, clock carriers,and gatemen, excluding supervisors.The Employer and the Inter-venor contend that employees in these classifications are not guardswithin the meaning of the Act, and that if they are, the Petitioner isdisqualified to act as their representative because it is affiliated directlyor indirectly with the American Federation of Labor.Before 1950, the Intervenor had been recognized by the Employeras bargaining representative of all production and maintenance em-ployees, including guards, clock carriers, and gatemen.In 1950,the Intervenor won a consent election for a unit of production andmaintenance employees,excludingmen. In 1951, the Employer and the Intervenor signed a collectivebargaining contract for the certified unit.On May 28, 1951, thePetitioner filed the present petition.For several months preceding the filing of the petition, the Em-ployer had been considering reorganizing and strengthening its guardforce to meet security regulations required by defense contracts it hadsigned with the United States Government.On May 29, 1951, aftera period of negotiations, the Employer signed a contract with GlobeInternational Detective System, a private organization, whereby thelatter agreed to take over all guard duties at the Employer's plant.On June 25, 1951, Globe took over responsibility for plant-protectionfunctions and replaced the Employer's plant-protection force consist-ing of guards, clock carriers, and gatemen, with its own uniformed,armed guards.About 3 weeks later, the Petitioner placed a picketline around the plant premises and succeeded in halting plant opera-tions.In order to end the picketing the Employer announced thatthe former guards, gatemen, and clock carriers would be returned tothe employment rolls in their former classifications and rates of pay.At a meeting with some of the former plant-protection employees, theEmployer's district manager said that although the men would bereturned to their former classifications and rates of pay, their dutiesmight be changed.Two days before the hearing, the strike terminated and the plantresumed operations.Although the former plant-protection men havebeen returned to their old classifications and rates of pay, their jobsare not the same as before, but obviously of a makeshift character.For example, one of the outside guards who formerly checked cre-dentials of visitors and employees entering the lobby leading to themain office, now escorts people to and from the employment office;another directs visitors from the permanent lobby under reconstruc- 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to a temporary lobby. Four inside guards who formerly checkedthe credentials of visitors to a "secret area," now control admission tothe powerhouse. Fourteen gatemen who were assigned to variousgates checking on the inflow and outflow of men and vehicles, nowguard gates which were formerly left unguarded. Twenty-five clockcarriers who formerly hourly traversed assigned routes in the plant,checking for fire and fire hazards and punching clocks at prescribedintervals, now follow the Globe employees on their rounds at intervalsof about 20 minutes, but no longer carry clocks.The Globe Agency guards are armed and uniformed ; the employ-ees involved in this proceeding are neither.All the duties performedby the latter before June 25, 1951, are now being carried out by theformer.This arrangement is expected to continue.According to theEmployer's uncontradicted testimony, it has no need for guards inaddition to those supplied by the Globe Agency,3 the employees pres-ently classified as guards, gatemen, and clock carriers will be re-assigned to other nonguard jobs within 3 months of July 31, 1951,and at present do not function for the purpose of enforcing againstemployees and others rules to protect the property of the Employeror to protect the safety of persons on the Employer's premises.Underall the circumstances, we find that at the present time, the guards,gatemen, and clock carriers are not guards within the meaning of theAct.4As neither union desires an election in a unit of nonguards, we shalldismiss the petition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.3The Petitioner does not seek to represent the Globe Agency guards.4In view of our finding that the employees involved are not guards, we find that it isunnecessary to decide whether the Petitioner is affiliated directly or indirectly with theAmerican Federation of Labor.KIMBLEGLASS DIVISION,OwENS-ILLINOIS GLASS COMPANYandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OFAMERICA, UAW-CIO, PETITIONER.CaseNo. 13-RC-4005. October 4, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman J. DeKoven, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.96 NLRB No. 91.